Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 01/22/2021 and claims 1-5, 7-12 and 14-22 are now in condition for allowance.
3.	As Applicant pointed out on pages 6-10 of the response, art of record, Tsirkin, Von Thenen, Tsirkin, Asayag or  Antony, does not teach and/or fairly suggest a process for:
“a system to clone a virtual machine via the use of a hypervisor, wherein a controller virtual machine (CVM) receives a request to clone a virtual machine (VM) state from a hypervisor and wherein the VM state includes a parent state and a snapshot; cloning, by the CVM, the parent state and the snapshot to generate a cloned parent state file and a cloned snapshot file, respectively; and sending, by the CVM and to the hypervisor, data indicating successful cloning of the parent state and the snapshot, wherein the hypervisor modifies a universally unique identifier of a configuration file for each of the cloned parent state file and the cloned snapshot file” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 8 and 15.
Thus all pending claims 1-5, 7-12 and 14-22 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193